Opinion by
Mr. Justice Gbeen,
The first section of the act of April 9, 1872, P. L. 47, gave a lien to all miners, mechanics, laborers and clerks, for their labor and services, to be paid out of the proceeds of sale of the property against which the lien was given, and prescribed the methods by which such claims should be established and collected. The third and last proviso to said section directed that no such claim should be a lien upon any real estate, unless the same was filed in the prothonotary’s office of the countjr in which such real estate was situated, within three months after the same became due and owing, in the same manner as mechanics’ liens are filed.
*404A supplement to this act was passed on May 8, 1874, P. L. 120, repealing the above proviso to the first section of the act of 1872.
On June 13, 1883, P. L. 116, another act was passed, entitled an act to amend the first section of the act of 1872, “ amending said act so that wages of servant girls, washerwomen, clerks and others shall be preferred and first paid out of the proceeds of the sale of the property of insolvent debtors owing wages to such servants or employees.” This act consisted of but one section, which directed that so much of section one of the act of 1872, which reads as follows, and then recited the whole of the section, including the last proviso, be amended so as to read as follows, and then inserted a new provision extending largely the class of persons who should thereafter be entitled to the lien. The new classes were “ servant girls at hotels, boarding houses, restaurants or in private families, or other servants and helpers, in and about said houses of entertainment and private houses, porters, hostlers, all persons employed in and about livery stables, laundry men and washerwomen, seamsters and seamstresses employed by merchant tailors, milliners, dressmakers, clothiers, shirt manufacturers, and clerks employed in stores, hands, laborers, mechanics, printers, apprentices hired for wages or salary.” Proceeding with the recital of the first section of the act 1872, the act continues and copies all three of the provisos of that section, and the third of them, which prohibits a lien unless it is filed in the prothonotary’s office, was thus apparently restored. There was, however, no clause repealing the second section of the act of 1874, which repealed the last proviso of the first section of the act of 1872, nor was there any general clause repealing all inconsistent legislation. The title of the act of 1883 gave no notice of any intention to repeal the act of 1874, or to impose any restriction upon the right of the several classes of persons entitled to the benefits of the act, by requiring a lien to be filed in the prothonotary’s office. But it did declare that the purpose of the act was to amend the act of 1872, so that the wages of sérvant girls, washerwomen and others, should be preferred. When that purpose was accomplished, all that the act proposed to do was done, and if the title is to be held sufficient to embrace the restriction of the third proviso of the first section of the act of 1872, the title *405would be misleading and obnoxious to several of our decisions: Dorsey’s Ap., 72 Pa. 192; Mauch Chunk v. McGee, 81 Pa. 433; Beckert v. Allegheny, 85 Pa. 191. Were the decision of this ease to depend upon the act of 1883 alone, we would feel constrained to hold that it would be in conflict with the 3d section of the 3d article of the constitution, which requires that the subject of the law shall be clearly expressed in its title.
But on June 3,1887, P. L. 337, another act was passed which it seems to us cannot be disregarded. It contains but a single section, and it is entitled “ A supplement to an act entitled ‘ An act to amend the first section of an act for the better protection of the wages of mechanics, miners, laborers and others,’ ” approved the ninth day of April, one thousand eight hundred and seventy-two, amending said act so that the wages of servant girls, washerwomen, clerks and others, shall be preferred and first paid out of the proceeds of the sale of the property of insolvent debtors, owing wages to such servants or employees, approved the thirteenth day of June, one thousand eight hundred and eighty-three, providing the manner of collecting claims where liens have been filed against the real estate of the employers. The act recites only the third proviso of the act of 1872, repeated in the act of 1883, and declares its purpose to amend that proviso. And it does amend it, by repeating it, and adding to it a clause for the collection of such claims by writ of scire facias, to be proceeded with to judgment and execution in the same manner as a scire facias is now issued on a mechanics’ lien and proceeded on to judgment and execution. The title of this act indicates with entire correctness the intent to provide a remedy for the collection of the claims of all classes who were clothed with the right of lien by the act of 1883, and as a matter of course it recognizes, and treats as in force, the proviso clause of that act, and of the act of 1872, which restricts the right to have a lien to those who file their claims as liens within three months after they have matured. There is nothing else in this last act of 1887 but this one subject, and it is clearly indicated in the title. While it does not contain any repealing clause of the act of 1874, it is so clearly and absolutely in antagonism with it, that the two cannot stand together. W e are therefore obliged to hold that the ad of 1887 is a valid law, and that the claimants of the liens in the present case, not hav*406ing complied with its requirements, cannot avail themselves oí the rights of lien conferred by the acts of 1872 and 1883. We have no power to abrogate or disregard the absolute provisions of the act of 1887. That can only be done by the legislature.
The judgment of the court below is reversed at the cost of the appellees and record remitted with instructions to correct the distribution in accordance with this opinion.